IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-18-00116-CR
                                 No. 10-18-00117-CR
                                 No. 10-18-00118-CR

                   IN RE ANTHONY LYNN THIBODEAUX


                                Original Proceeding



                                       ORDER

       Relator’s Petitions for Writ of Mandamus were filed on April 4, 2018. The Court

requests a response from the parties to the proceedings. See TEX. R. APP. P. 52.8(b). Any

response shall be filed with the Clerk of this Court no later than 14 days from the date of

this order.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed May 16, 2018